  Case: 7:21-cv-00020-JMH Doc #: 5 Filed: 03/25/21 Page: 1 of 4 - Page ID#: 39



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     SOUTHERN DIVISION at PIKEVILLE

THOMAS WHEELER,                            )
                                           )
      Petitioner,                          )              Civil Case No.
                                           )              7:21-cv-20-JMH
V.                                         )
                                           )
WARDEN JOYNER, et al.,                     )
                                           )            MEMORANDUM OPINION
      Respondents.                         )                 AND ORDER


                         ****       ****       ****      ****

     Petitioner     Thomas      Wheeler        is   a   federal   inmate   currently

confined at the Big Sandy Satellite Prison Camp in Inez, Kentucky.

Proceeding without an attorney, Wheeler has filed a petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2241 challenging

the calculation of his sentence by the Federal Bureau of Prisons

(“BOP”). [DE 1]. Wheeler also seeks the appointment of counsel.

[DE 3].

     Pursuant to 28 U.S.C. § 2243, the Court conducts initial

screenings    of   all   §   2241    habeas         petitions.    See   Alexander   v.

Northern Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011).

A petition will be denied “if it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to

relief.” Rule 4 of the Rules Governing § 2254 Cases in the United

States District Courts (applicable to § 2241 petitions pursuant to

Rule 1(b)); see also Alexander, 419 F. App’x at 545 (applying the


                                           1
  Case: 7:21-cv-00020-JMH Doc #: 5 Filed: 03/25/21 Page: 2 of 4 - Page ID#: 40



pleading standard set forth in Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009), to habeas petitions). Upon the initial screening of

this matter, the Court finds Wheeler’s petition should be DENIED

at this time.

       In his petition, Wheeler claims the BOP has failed to give

him earned time credits to which he believes that he is entitled

under the First Step Act, 18 U.S.C. §§ 3632(d)(4)(A). However, it

has long been the rule that before a prisoner may seek habeas

relief under § 2241, he must first fully exhaust his administrative

remedies within the BOP. Fazzini v. Northeast Ohio Correctional

Center, 473 F.3d 229, 231 (6th Cir. 2006); Leslie v. United States,

89 F. App’x 960, 961 (6th Cir. 2004) (“[I]t is well established

that    federal     prisoners      are       required   to   exhaust      their

administrative remedies before filing a habeas corpus petition

under § 2241.”). Administrative remedies must be exhausted prior

to filing suit and in full conformity with the agency’s claims

processing rules. See Woodford v. Ngo, 548 U.S. 81, 92-94 (2006).

       The BOP’s Inmate Grievance System requires a federal prisoner

to first seek informal resolution of any issue with staff. 28

C.F.R. § 542.13. If a matter cannot be resolved informally, the

prisoner must file an Administrative Remedy Request Form (BP-9

Form) with the Warden, who has twenty days to respond. See 28

C.F.R. §§ 542.14(a), 542.18. If the prisoner is not satisfied with

the Warden’s response, he may use a BP-10 Form to appeal to the

                                         2
  Case: 7:21-cv-00020-JMH Doc #: 5 Filed: 03/25/21 Page: 3 of 4 - Page ID#: 41



applicable Regional Director, who has thirty days to respond. See

28 C.F.R. §§ 542.15, 542.18. If the prisoner is not satisfied with

the Regional Director’s response, he may use a BP-11 Form to appeal

to the General Counsel, who has forty days to respond. See 28

C.F.R. §§ 542.15, 542.18; see also BOP Program Statement 1330.18

(Jan. 6, 2014).

     In his § 2241 petition, Wheeler affirmatively indicates that

he has not appealed or filed a grievance regarding the BOP’s

decision to deny him earned time credits. [See DE 1-1 at 2-3].

Further, Wheeler provides no explanation regarding this failure.

[Id. (leaving blank the answer to the form’s question “If you

answered ‘No,’ explain why you did not appeal”)]. Because it

appears from the face of the petition that Wheeler filed this

action   before    fully    exhausting     his   available     administrative

remedies, the petition will be denied without prejudice.

     While this case will be closed, Wheeler may file a new

petition in a new case regarding this matter, should he choose to

do so. Wheeler should wait to file any such petition until after

the administrative remedy process is complete. Further, Wheeler is

advised that to properly initiate a case in this Court, he must

complete two steps at the same time: (1) file his habeas petition

on a form approved for use in this Court; and (2) either pay the

$5.00 filing fee, move for leave to proceed in forma pauperis, or

submit a copy of a BP-199 Form that he filed with prison officials

                                       3
  Case: 7:21-cv-00020-JMH Doc #: 5 Filed: 03/25/21 Page: 4 of 4 - Page ID#: 42



asking the prison to withdraw funds from his inmate account to pay

the filing fee.

     For these reasons, the Court hereby ORDERS as follows:

     (1) Wheeler’s petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241 [DE 1] is DENIED WITHOUT PREJUDICE;

     (2) Wheeler’s motion for the appointment of counsel [DE 3] is

DENIED AS MOOT;

     (3) Judgment will be entered contemporaneously herewith; and

     (4) This matter is DISMISSED and STRICKEN from the Court’s

docket.

     This the 25th day of March, 2021.




                                       4
